      Case 2:16-cv-02924-JCM-DJA Document 70
                                          69 Filed 11/13/20
                                                   11/11/20 Page 1 of 8



 1 TAYLOR    RANDOLPH [NBN 10194]
   tr@randolphlawfirm.com
 2 RANDOLPH      LAW FIRM, P.C.
   6260 North Durango Drive
 3 Building 6, Suite 100
   Las Vegas, Nevada 89149
 4 Telephone: (702) 570-3211
 5 PAUL   B. DERBY [admitted pro hac vice]
   pderby@skiermontderby.com
 6 JOHN   J. O’KANE IV [admitted pro hac vice]
   jokane@skiermontderby.com
 7 SKIERMONT       DERBY LLP
   800 Wilshire Boulevard, Suite 1450
 8 Los Angeles, California 90017
   Telephone: (213) 788-4500
 9 Facsimile: (213) 788-4545
10 Attorneys  for Plaintiff
   COUNTER WRAPS INTERNATIONAL
11 INC. DBA DC MEDIA AND MARKETING
12 [Additional counsel listed on signature page]
13
                         UNITED STATES DISTRICT COURT
14
                                DISTRICT OF NEVADA
15
16 COUNTER WRAPS INTERNATIONAL, Case No. 2:16-cv-02924-JCM-CWH
                                                             DJA
   INC. d/b/a DC Media and Marketing, a
17 Nevada Corporation,                  STIPULATION AND PROPOSED
                                        MODIFIED SCHEDULING ORDER
18              Plaintiff,
                                        (FOURTH REQUEST)
19 v.
                                        Complaint Filed:  Oct. 20, 2016
20 DIAGEO NORTH AMERICA INC., a
   Connecticut corporation; DIAGEO      First Amended
21 AMERICAS INC., a Delaware            Complaint Filed:  Dec. 14, 2017
   corporation; and DOES 1 through Z,
22 inclusive,                           Case Removed to
                                        Federal Court:    Dec. 16, 2016
23              Defendants.
24
25
26
27
28

     STIPULATION FOR EXTENTION OF TIME TO FILE JOINT PRETRIAL ORDER
                          (FOURTH REQUEST)
       Case 2:16-cv-02924-JCM-DJA Document 70
                                           69 Filed 11/13/20
                                                    11/11/20 Page 2 of 8



 1         Pursuant to Local Rules 7-1, 26-1, and 26-4, Plaintiff Counter Wraps
 2 International Inc. d/b/a DC Media and Marketing (“Plaintiff”) and Defendants Diageo
 3 North America, Inc. and Diageo Americas Inc. (collectively “Defendants” and,
 4 together with Plaintiff, the “Parties”) hereby respectfully submit this Stipulation for an
 5 additional twenty-one (21) days to file the Joint Pretrial Order, which would require
 6 that the Joint Pretrial Order be filed on or before December 8, 2020.
 7         This requested extension is necessary because the Parties are substantively
 8 engaged in the meet and confer effort needed to submit a complete Proposed Joint
 9 Pretrial Order, and given the voluminous record (over 40,000 pages of documents,
10 multiple rounds of written discovery, and eight (8) depositions), a short additional
11 extension of time inclusive of the Thanksgiving holiday will permit the Parties to
12 complete the exchange of objections and responses to proposed exhibits, deposition
13 testimony, and other items required under the Local Rules. The Parties’ meet and
14 confer efforts have been particularly extensive, and required more time than expected,
15 and the Parties’ meet and confer has been slightly delayed by the absence of one of the
16 two handling attorneys for Plaintiff, who was out of the office for a few weeks on
17 paternity leave, in addition to the difficulties presented by the COVID-19 pandemic
18 and stay-at-home orders previously addressed with the Court.
19         ///
20         ///
21         ///
22         ///
23         ///
24         ///
25         ///
26         ///
27         ///
28         ///
                                   1
     STIPULATION FOR EXTENTION OF TIME TO FILE JOINT PRETRIAL ORDER
                          (FOURTH REQUEST)
       Case 2:16-cv-02924-JCM-DJA Document 70
                                           69 Filed 11/13/20
                                                    11/11/20 Page 3 of 8



 1        The Parties expect this will be their final request for an extension of time on the
 2 deadline to file the Joint Pretrial Order, which has been extended on three prior
 3 occasions (ECF 62, 65 & 68).
 4 DATED: November 11, 2020                        DATED: November 11, 2020
 5      SKIERMONT DERBY LLP                     HOWARD & HOWARD ATTORNEYS PLLC
 6
 7
 8 By:                                        By: /s/ Robert Hernquist (by permission)
         PAUL B. DERBY [Pro Hac Vice]             ROBERT HERNQUIST
 9       JOHN J. O’KANE IV [Pro Hac               [Nev. Bar No. 10616]
         Vice]                                    JENNIFER LLOYD
10                                                [Nev. Bar No. 9617]
         Attorneys for Plaintiff
11       COUNTER WRAP                              Attorneys for Defendants
         INTERNATIONAL INC d/b/a DC                DIAGEO NORTH AMERICA INC.
12       Media and Marketing                       and DIAGEO AMERICAS INC.
13
14                                         IT IS SO ORDERED.
15
16
                                           UNITED STATES MAGISTRATE JUDGE
17
18
                                                      November 13, 2020
19                                         DATED:

20
21
22
23
24
25
26
27
28
                                   2
     STIPULATION FOR EXTENTION OF TIME TO FILE JOINT PRETRIAL ORDER
                          (FOURTH REQUEST)
             Case 2:16-cv-02924-JCM-DJA Document 70
                                                 69 Filed 11/13/20
                                                          11/11/20 Page 4 of 8
                                                      Wednesday, November 11, 2020 at 09:16:25 Paciﬁc Standard Time

Subject:    Re: [EXTERNAL] CWI / Diageo
Date:       Wednesday, November 11, 2020 at 8:25:02 AM Paciﬁc Standard Time
From:       Robert W. Hernquist
To:         Mane Sardaryan
CC:         Johnny O'Kane, Paul B. Derby
AGachments: hh_logo_0f1dbcb0-80ba-4943-b445-368a57555dd0.png

This dra^ looks ﬁne. You have my permission to aaach my electronic signature. Thank you.


                                                   Robert W. Hernquist
                                                   Aaorney

  3800 Howard Hughes Pkwy., Ste. 1000, Las Vegas, NV 89169
  D: 702.667.4834 | F: 702.567.1568
  rwh@h2law.com | Bio | vCard | LinkedIn
NOTICE: Informaeon contained in this transmission to the named addressee is proprietary informaeon and is subject to aaorney-client
privilege and work product conﬁdeneality. If the recipient of this transmission is not the named addressee, the recipient should
immediately noefy the sender and destroy the informaeon transmiaed without making any copy or distribueon thereof.

COMMUNICATION: Please copy all Intellectual Property instruceons to ipdocket@h2law.com to ensure proper handling and send
corresponding originals to our Royal Oak, MI oﬃce.


        On Nov 10, 2020, at 5:02 PM, Mane Sardaryan <msardaryan@skiermontderby.com> wrote:



        Mr. Hernquist,

        Please see aaached dra^ sepulaeon for your review. Please let us know if you have any edits or
        addieons; otherwise, please let us know if we have permission to use your /s/ e-signature to ﬁle with
        the Court. Thanks very much!

        Mane
        ___________________________________________
        Mane Sardaryan | Skiermont Derby LLP
        800 Wilshire Boulevard, Suite 1450, Los Angeles, California 90017
        P: 213.788.4504 | F: 213.788.4545 | skiermontderby.com

        This message is the property of Skiermont Derby LLP and may contain privileged informaeon
        or aaorney work product. If this message has been delivered to you by mistake, then do not copy
        or deliver this message to anyone. Instead, destroy it and noefy me by reply e-mail.



                On Nov 10, 2020, at 1:55 PM, Robert W. Hernquist <rwh@h2law.com> wrote:

                Hi Johnny. Yes, I’m ﬁne with pushing out the deadline again.




                                                                                                                                Page 1 of 4
Case 2:16-cv-02924-JCM-DJA Document 70
                                    69 Filed 11/13/20
                                             11/11/20 Page 5 of 8


                                                                          Robert W.
 <hh_logo_0f1dbcb0-80ba-4943-b445-
 368a57555dd0.png>                                                        Hernquist
                                                                          Aaorney

   3800 Howard Hughes Pkwy., Ste. 1000, Las Vegas, NV 89169
   D: 702.667.4834 | F: 702.567.1568
   rwh@h2law.com | Bio | vCard | LinkedIn
 NOTICE: Informaeon contained in this transmission to the named addressee is proprietary informaeon
 and is subject to aaorney-client privilege and work product conﬁdeneality. If the recipient of this
 transmission is not the named addressee, the recipient should immediately noefy the sender and
 destroy the informaeon transmiaed without making any copy or distribueon thereof.

 COMMUNICATION: Please copy all Intellectual Property instruceons to ipdocket@h2law.com to ensure
 proper handling and send corresponding originals to our Royal Oak, MI oﬃce.


        On Nov 10, 2020, at 1:21 PM, Johnny O'Kane
        <jokane@skiermontderby.com> wrote:




          CAUTION: EXTERNAL EMAIL


        Rob,

        Hope you’re well. Technically, I am supposed to be on paternity, so I’m a
        bit detached on the back-and-forth.

        But I did open up some of the documents you sent over, and I think it
        makes sense for us to agree to one more sep to push the joint pretrial
        order submission. It’s not really fair for me to expect Paul and Mane to be
        able to respond to the evidence objeceons in my absence, especially some
        of the surprising ones, and I ﬁgure on your end you’d appreciate more eme
        with the deposieon designaeons and other items as well.

        So, how about we agree to do December 8? With Thanksgiving in the
        middle there that’s funceonally just about another two weeks. December
        11 (that Friday) is also an opeon. Either way everyone gets just a bit more
        eme, my team (and you, given our meet and confer obligaeons) get the
        beneﬁt of my being back in the oﬃce, folks’ turkey day is protected, and
        this is done, done and submiaed well in advance of the December holidays
        (if 12/8, with Hanukkah beginning 12/10).




                                                                                                       Page 2 of 4
Case 2:16-cv-02924-JCM-DJA Document 70
                                    69 Filed 11/13/20
                                             11/11/20 Page 6 of 8


      I blessed this proposal with Paul en route to a doctor’s appointment, and
      hope we can reach quick agreement, so please let us know your answer up
      or down as soon as you can.

      Thanks,
      Johnny O’Kane
      ___________________________
      John J. O’Kane IV, Esq.
      SKIERMONT DERBY LLP
      800 Wilshire Boulevard
      Suite 1450
      Los Angeles, California 90017
      jokane@skiermontderby.com




            On Nov 3, 2020, at 1:47 PM, Robert W. Hernquist
            <rwh@h2law.com> wrote:


            EXTERNAL

            Paul,

            Aaached is a slightly revised dra^ of the Exhibit List,
            adding Exhibits 488 through 516.

            Best,
            -Rob



                                                              Robert W.
            <hh_logo_0f1dbcb0-80ba-4943-
            b445-368a57555dd0.png>                            Hernquist
                                                              Aaorney

              3800 Howard Hughes Pkwy., Ste. 1000, Las Vegas, NV
              89169
              D: 702.667.4834 | F: 702.567.1568
              rwh@h2law.com | Bio | vCard | LinkedIn
            NOTICE: Informaeon contained in this transmission to the named
            addressee is proprietary informaeon and is subject to aaorney-client
            privilege and work product conﬁdeneality. If the recipient of this
            transmission is not the named addressee, the recipient should
            immediately noefy the sender and destroy the informaeon transmiaed
            without making any copy or distribueon thereof.
            COMMUNICATION: Please copy all Intellectual Property instruceons
            toipdocket@h2law.com to ensure proper handling and send
            corresponding originals to our Royal Oak, MI oﬃce.




                                                                                   Page 3 of 4
Case 2:16-cv-02924-JCM-DJA Document 70
                                    69 Filed 11/13/20
                                             11/11/20 Page 7 of 8


           From: Robert W. Hernquist <rwh@h2law.com>
           Sent: Monday, November 2, 2020 9:29 PM
           To: 'Paul B. Derby' <pderby@skiermontderby.com>
           Cc: Johnny O'Kane <jokane@skiermontderby.com>;
           Mane Sardaryan <msardaryan@skiermontderby.com>
           Subject: CWI / Diageo

           Paul,

           I have aaached revised dra^s of the Joint Pre-Trial Order
           and Exhibit list, and have also aaached Diageo’s
           objeceons to CWI’s proposed trial exhibits.

           As you will see in the objeceons, there appear to be
           some issues with a handful of CWI’s proposed exhibits –
           the bates numbers do not match the document
           descripeons within the index.

           I apologize for the delay on this. Review of documents
           was signiﬁcantly slowed down with the pandemic / work
           from home orders. We have had issues uploading
           documents to a plauorm that I could access from home.
           There are sell a couple of small gaps in the parees’
           produceons that I have not been able to review.
           Because of those issues, I have some concerns about
           commivng to a ﬁnal list of trial exhibits so early. I
           understand your desire to submit this so we can get a
           trial date, but I would propose that the parees allow
           some leeway to amend the proposed trial exhibits with
           an agreement to ﬁnalize the exhibits a set eme prior to
           trial (90 days, 120 days etc.).

           Best,
           -Rob




           <image001.png>
                               Robert W. Hernquist
                               Aaorney




                                                                       Page 4 of 4
    Case 2:16-cv-02924-JCM-DJA Document 70
                                        69 Filed 11/13/20
                                                 11/11/20 Page 8 of 8


                      3800 Howard Hughes Pkwy., Ste. 1000, Las Vegas, NV
                      89169
                      D: 702.667.4834 | F: 702.567.1568
                      rwh@h2law.com | Bio | vCard | LinkedIn
                    NOTICE: Informaeon contained in this transmission to the named
                    addressee is proprietary informaeon and is subject to aaorney-client
                    privilege and work product conﬁdeneality. If the recipient of this
                    transmission is not the named addressee, the recipient should
                    immediately noefy the sender and destroy the informaeon transmiaed
                    without making any copy or distribueon thereof.

                    COMMUNICATION: Please copy all Intellectual Property instruceons
                    toipdocket@h2law.com to ensure proper handling and send
                    corresponding originals to our Royal Oak, MI oﬃce.

                    <Exhibit List - 9.24.20 (v.5 redline).RH edits 11.03.2020.docx>




<CWI adv. Diageo - Sepulaeon to Extend Joint Pretrial Order Deadline (Fourth Request).docx>




                                                                                              Page 5 of 4
